           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHARLES J. YOUNGBERG                                       PLAINTIFF

v.                       No. 1:18-cv-80-DPM

JOSHUA COLLUMS, Prosecuting
Attorney, Stone County; BJ DAY,
Chief of Police, Mountain View;
JIM DOSS, Deputy, Stone County
Sheriff's Office; AUTUMN R. CONRAD
YOUNGBERG, In Home Health Aide;
JOHNATHAN ARNOLD, Mountain View
City Police; and ZACK ALEXZANDER,
Lieutenant, Stone County Sheriff's Office              DEFENDANTS

                               ORDER
     1. Youngberg says his 2018 Stone County case has been
dismissed. His motion to reopen, Ng 18, is therefore granted. He also
moves to change the venue of a newer state criminal case, which is still
pending. That motion, NQ 19, is denied. Younger v . Harris, 401 U.S. 37,
43-45 (1971).
     2. The Court must screen the rest of Youngberg's complaint, as
amended. Ng 7; 28 U.S.C. § 1915A. Youngberg says that his minor
daughters were wrongfully taken from him after Day, Arnold, Autumn
Youngberg, and Collums conspired to have him unlawfully arrested
and charged. He says all four falsified or altered Ms. Youngberg' s
statement to police in order to get a warrant for his arrest. NQ 7 at 5-6.
Youngberg has stated a plausible claim that his constitutional rights
were violated when he was arrested and his daughters were taken from
him based on the allegedly false statement. Webb v. Smith, No. 18-2541,
slip op. at 10-12 (8th Cir. 28 Aug. 2019); Small v. McCrystal, 708 F.3d
997, 1006-08 (8th Cir. 2013).
     The Court directs the Clerk to prepare summonses for Day,
Arnold, Autumn Youngberg, and Collums. The United States Marshal
shall serve the complaint, NQ 7, summons, and this Order on each of
them without prepayment of fees and costs or security. Service for Day
and Arnold should be attempted through the City of Mountain View
Police Department, 203 South Peabody Avenue, Mountain View,
Arkansas 72560. Service for Youngberg should be attempted through
Kindred at Home, 180 Blackhorn Drive, Mountain View, Arkansas
72560. Service for Collums should be attempted through the Stone
County Prosecuting Attorney's Office, 107 West Main Street, Mountain
View, Arkansas 72560. As to Collums, Youngberg' s claims proceed
past screening only to the extent they relate to Collums' s alleged role in
the investigative phase; Youngberg can't sue Collums over the decision
to prosecute. Van de Kamp v. Goldstein, 555 U.S. 335, 342-43 (2009).
     3. Youngberg claims Doss unlawfully opened a latched gate and
entered posted private property to question him. Ng 7 at 8-9. But
Youngberg was only a brief visitor at the house and had no reasonable

                                   -2-
expectation of privacy there. Rakas v. Illinois, 439 U.S. 128 (1978);
Minnesota v. Carter, 525 U.S. 83 (1998). His Fourth Amendment claims

against Doss are therefore dismissed without prejudice.
     4. Youngberg also claims he self-surrendered to Alexzander in
connection with the charges. NQ 7 at 14. Youngberg hasn't alleged any
unconstitutional acts by Alexzander; his claims against Alexzander are
therefore dismissed without prejudice. Parrish v. Ball, 594 F.3d 993, 1001
(8th Cir. 2010).
     5. The Court refers this case to United States Magistrate Judge Joe
J. Volpe for further proceedings, including a recommendation on any
dispositive motions.
     So Ordered.



                                                  I'
                                  D.P. Marshall Jr.
                                  United States District Judge




                                  -3-
